Citation Nr: 1735426	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as due to PTSD.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to January 1988.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
In June 2015, the Board remanded the issues herein for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain: (1) any updated VA treatment records; and (2) an etiological opinion that considered the Veteran's submitted internet articles and lay statements about self-medicating with poor nutrition.   

Again in January 2016, the Board remanded the issues herein for further development.  Specifically, the Board directed the AOJ to obtain an addendum opinion that addressed: (1) whether the diabetes was at least as likely as not casually related to service or service-connected PTSD; (2) whether hypertension was at least as likely as not casually related to service or service-connected PTSD; (3) whether any prescribed mental health medications were at least as likely as not casually related to problems with diet or eating disorders; and (4) if so, is it at least as likely as not that the diet or eating disorders caused, aggravated, or worsened the diabetes mellitus or hypertension.   

Again in September 2016, the Board remanded the issues herein for further development.  Specifically, the Board directed the AOJ to obtain an addendum opinion that addressed: (1) whether the diabetes was at least as likely as not causally related to service; (2) if not, whether it was at least as likely as not that the diabetes began within one year of separation and manifested itself to 10 percent (under 38 C.F.R. § 4.119, Diagnostic Code 7913, manageable by restricted diet only); (3) whether the hypertension was at least as likely as not causally related to service; and (4) if not, whether it was at least as likely as not that the hypertension began within one year of separation and manifested itself to 10 percent (under 38 C.F.R. § 4.104, Diagnostic Code 7007, a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required).  For the reasons discussed below, the Board finds that further development is still required to fully comply with the aforementioned directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran generally contends that his diabetes and hypertension resulted from his PTSD.  More specifically, the Veteran contended that he self-medicated through poor eating habits during periods of insomnia/sleep disturbances (an undisputed, chronic symptom of his service-connected PTSD).  See April 2012 Correspondence; May 2013 Rating Decision.  While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  

Although there are several VA examinations/opinions of record (April 2012; September 2012; September 2015; February 2016; October 2016; January 2017), only two examiners (September 2015 and January 2016) discussed the aforementioned theory, albeit incompletely. 

A May 2002 Atlanta VAMC psychiatry note indicated that the Veteran reported "craving for chocolate and eating several candy bars at night, in addition to ice cream" and an "increase in desire for sweets."  

A February 2004 Atlanta VAMC psychiatry note indicated an "increase in eating behavior" simultaneous with increased mental health symptoms.  

In an April 2012 Correspondence, the Veteran stated that he self-medicated his PTSD symptom of "inability to sleep through the night" by consuming "a lot of food that overwhelmed [his] body" and made him feel tired/induced sleep.  

An August 2015 mental health note by Dr. L (abbreviated for the Veteran's privacy), documented the Veteran's belief that his PTSD was related to his diabetes and hypertension because he would "eat a big pint of Ben and Jerry's every night as well as a king sized Almond Joy followed by a big glass of milk and then pass out."  Dr. L noted that the Veteran's report was "consistent with previous reports of [the Veteran] using a large bolus of sugar when feeling overwhelmed to induce a post prandial crash to help him fall asleep."  

The September 2015 examiner noted the Veteran's reports that his "mental health issue cause him to eat unhealthy foods."  However, the examiner stated that it was "not possible" to link the poor diet directly to diabetes or indirectly to PTSD because "there are multiple factors that increase the risk for type 2 diabetes including age, sedentary lifestyle, and weight."  The examiner also stated that it was "not possible" to link the poor diet directly to hypertension "without consideration of all the factors that increase the risk of hypertension," including age, male gender, smoking, alcohol, sedentary lifestyle, and weight.  There is no indication that the examiner analyzed these risk factors for the Veteran's particular health history, as the examiners conclusions seem rather generic.  Further, there is no indication that the examiner specifically considered the aforementioned, consistent, mental health history of the Veteran consuming large quantities of sugar when he is feeling overwhelmed in order to induce a post prandial crash to help him fall asleep. 

The February 2016 examiner opined that it was less likely than not that: (1) the diabetes and hypertension were causally related to service or service-connected PTSD; and (2) the prescribed mental health medications were causally related to problems with diet or eating disorders.  The examiner stated that a review of the 2016 edition of The Physicians' Desk Reference (PDR) failed to document diet and eating disorders as an adverse reaction or side effect of the Veteran's mental health medications, which include Ativan, Buspirone, Trazadone, Paxil, and Carbamazepine.  Despite the examiner's research into whether the Veteran's mental health medications are documented as affecting diet/eating disorders, this is simply not the Veteran's contention.  Further, there is no indication that the examiner specifically considered the aforementioned, consistent, mental health history of the Veteran consuming large quantities of sugar when he is feeling overwhelmed in order to induce a post prandial crash to help him fall asleep.

In sum, as the record lacks the necessary development regarding the Veteran's contended nexus theory, further medical opinion is required.  See 38 C.F.R. § 3.310 (2016); Allen v. Principi, 7 Vet. App. 439 (1995). 



Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical opinion that addresses all of the following: 

(a)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD (including the undisputed, chronic symptom of sleep impairment) led to his poor eating habits, discussed above;

(b)  if (a), then whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes and hypertension were proximately due to or the result of his poor eating habits, discussed above; 

(c)  if (a), then whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes and hypertension were aggravated beyond natural progression by his poor eating habits, discussed above;

(d)  the May 2002 Atlanta VAMC psychiatry note, discussed above; 

(e)  the February 2004 Atlanta VAMC psychiatry note, discussed above; 

(f)  the April 2012 Correspondence, discussed above; 

(g)  the August 2015 mental health note by Dr. L, discussed above; 

(h)  the September 2015 opinion, discussed above; and 

(i) the February 2016 opinion, discussed above. 

An adequate opinion must include consideration of the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any conclusions cannot be rendered without resorting to mere speculation, rationale must still be provided. 

The Board defers to the discretion of the examiners in determining whether another in-person examination of the Veteran is required to render the requested opinions.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the Court.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).

